Citation Nr: 0414765	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis or 
bursitis of the right shoulder.  

2.  Entitlement to rating higher than 10 percent for right 
shoulder strain.  

3.  Entitlement to a rating higher than 10 percent for a 
cervical spine disability.  

4.  Entitlement to a rating higher than 40 percent for a low 
back disability.   

5.  Entitlement to a rating higher than 10 percent for a left 
ankle disability.   

6.  Entitlement to a rating higher than 10 percent for a 
right foot disability.   

7.  Entitlement to a rating higher than 10 percent for 
concussion headaches.   

8.  Entitlement to a higher (compensable) rating for a scalp 
scar.   

9.  Entitlement to a rating higher than 50 percent for a 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from April 1971 to August 
1980. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions which denied the benefits 
listed on the cover page.  In a VA Form 9, received at the 
Board in April 2004, the veteran requested a Board 
videoconference hearing.  Thus the case must be returned to 
the RO to arrange such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following:  

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.

After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


